Me. Justice MacLeaey
delivered the opinion of the court.
The appellant in this case was accused, prosecuted and convicted in the District Court of San Juan of the crime of defrauding the internal revenue of Porto Bico. He was sentenced on the 17th of November, 1905, to pay a fine of $100 *521or on failure so to 'do to be imprisoned in jail for one month, and to pay all costs. Prom this judgment he took an appeal, and on the 12th of March, 1906, the transcript of the record was filed in this court. Neither a hill of exceptions, a statement, of the case, nor a statement of facts is to be found in the record. The case originated in the municipal court where the same punishment was imposed as was afterward awarded him in the district court on appeal. No counsel appearing here and no brief being filed, it seems that the appeal was merely taken for delay. There is no fundamental error apparent from the record as presented before this court. Such being the state of the case there is no other course to pursue than to affirm the judgment of the court below with costs against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Pigueras and Wolf concurred.